               Case 2:18-cv-00840-MJP Document 77 Filed 10/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SUNTRUST BANKS, INC.,                             CASE NO. C18-840 MJP

11                                  Plaintiff,                ORDER ALLOWING RESPONSE
                                                              TO PLAINTIFF’S
12                  v.                                        SUPPLEMENTAL
                                                              DECLARATIONS IN SUPPORT OF
13          BE YACHTS, LLC et al.,                            ITS MOTION FOR ATTORNEYS’
                                                              FEES
14                                  Defendants.

15

16          THIS MATTER comes before the Court upon Plaintiff’s Motion for Attorneys’ Fees

17   (Dkt. No. 69), the Court’s Order granting the Motion (Dkt. No. 74), and upon the Supplemental

18   Declarations of R. Isaak Hurst, Daniel A. Armstrong, and Adrienne Whitmore in support of

19   Plaintiff’s Motion (Dkt. No. 75, Ex. Nos. 1-2). Having reviewed the documents and the related

20   record, the Court shall permit Defendants an opportunity to contest individual billing entries or

21   categories of billing entries as listed in Plaintiff’s supplemental declarations. Defendants’

22   motion contesting Plaintiff’s billing entries shall be filed no later than November 6, 2020.

23

24

     ORDER ALLOWING RESPONSE TO PLAINTIFF’S SUPPLEMENTAL DECLARATIONS IN SUPPORT OF
     ITS MOTION FOR ATTORNEYS’ FEES - 1
             Case 2:18-cv-00840-MJP Document 77 Filed 10/27/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 27, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ALLOWING RESPONSE TO PLAINTIFF’S SUPPLEMENTAL DECLARATIONS IN SUPPORT OF
     ITS MOTION FOR ATTORNEYS’ FEES - 2
